

116 HR 7578 IH: Lieutenant Colonel Alexander Vindman Congressional Gold Medal Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7578IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to Lieutenant Colonel Alexander Vindman, in recognition of his service to the United States and his courage to testify in the impeachment inquiry of President Donald J. Trump.1.Short titleThis Act may be cited as the Lieutenant Colonel Alexander Vindman Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)On December 19, 2019, the House of Representatives passed two articles of impeachment against President Donald J. Trump for abuse of power and obstruction of Congress.(2)Numerous public servants provided testimony to support the impeachment inquiry, including Lieutenant Colonel Alexander Vindman, a decorated veteran who was on the call between President Trump and Ukraine President Volodymr Zelensky on July 25, 2019, which served as the basis for the impeachment inquiry.(3)Lieutenant Colonel Vindman served multiple tours of combat duty and was wounded during a tour in Iraq, for which he received a Purple Heart medal.(4)Lieutenant Colonel Vindman, despite threats to his family and his career, testified to the following on October 28, 2019:(A)The July 25th call was improper and unusual.(B)Lieutenant Colonel Vindman was concerned by the call: I did not think it was proper to demand that a foreign government investigate a U.S. citizen, and I was worried about the implications for six of the U.S. Government’s support of Ukraine. I realized that if Ukraine pursued an investigation into the Bidens and Burisma, it would likely be interpreted as a partisan play which would undoubtedly result in Ukraine losing the bipartisan support it has thus far maintained. This would all undermine U.S. national security..(5)Lieutenant Colonel Vindman further stated: Dad, I’m sitting here today in the U.S. Capitol talking to our elected professionals is proof that you made the right decision 40 years ago to leave the Soviet Union and come here to the United States of America in search of a better life for our family., Vindman said: Do not worry. I will be fine for telling the truth..(6)Lieutenant Colonel Vindman faced unsubstantiated claims questioning his loyalty to the United States because he was born in Ukraine and other forms of retribution.(7)On February 7, 2019, Lieutenant Colonel Vindman was reassigned from his duties as Director for European Affairs at the National Security Council. He was escorted from the White House by security.(8)President Trump stated on February 7, 2019: Well, I’m not happy with him [Vindman]. You think I’m supposed to be happy with him? I’m not. He further accused Lieutenant Colonel Vindman of being insubordinate for testifying against the President truthfully.3.Sense of CongressIt is the sense of Congress that Lieutenant Colonel Vindman—(1)is a patriot who defended American ideals on the battlefield and in the impeachment inquiry by telling the truth;(2)faced retribution from the President of the United States as a result of his testimony in the impeachment inquiry; and(3)upholds the highest values of the United States and should be honored for his actions.4.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to Lieutenant Colonel Alexander Vindman, in recognition of his service to the United States and his courage to testify in the impeachment inquiry of President Donald J. Trump.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.5.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 4 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.6.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.